i          i      i                                                              i       i      i




                                MEMORANDUM OPINION

                                       No. 04-10-00083-CR

                                        Justin VILLALON,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 990406
                          Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED FOR LACK OF JURISDICTION

           Justin Villalon filed a notice of appeal seeking to appeal from a sentence imposed on

September 26, 2008. The only order signed by the trial court on September 26, 2008, was an order

altering and amending Villalon’s conditions of probation. This court has no jurisdiction to hear an
                                                                                    04-10-00083-CR

appeal from an order altering or modifying probation conditions. See Basaldua v. State, 558 S.W.2d
2, 5 (Tex. Crim. App. 1977). Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-